Title: To Thomas Jefferson from James Monroe, 31 March 1794
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Phila. March 31. 1794.

The embargo passed two days since. […] of some moment in the character […] […]ber of this city was discovered […] had opposed the embargo on fr[iday an]d on monday introduced the proposition himself. It contained a proviso which implied a right that those vessels which had already obtained clearances should be exempt from the operation—but this was amended in the Senate. A vessel of his was caught near the capes by a french Frigate and sent up with a British passport which had cleared out on Saturday.
Propositions for sequestration and organizing the militia are dependant. An Envoy Extry. is spoken of for Britn.—and Hamilton, Jay, and King are those urged by that party. It will probably be one of them unless there should be found a vote for their rejection in the Senate which is not presumeable. Either will answer to bind the aristocracy of this country stronger and closer to that of the other. Yrs. affecy.

Jas. Monroe

